By the Chancellor.

When a party intends to produce viva voce testimony in Court, upon the hearing of a cause, , . , . ' . , , r . , ° which is sometimes done (but without a cross-examination) to prove the execution of deeds, and the hand-writing of letters, or the signatures thereto, and, the like, he should apply before that time for ah order for that purpose, upon an affidavit, giving a proper description of what is intended to be proved, as well as notice to the adverse party of the motion.
Motion at present denied..